Case 1:18-cv-23386-MGC Document 8 Entered on FLSD Docket 10/23/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-23386-Civ-COOKE

 MASTER GJG ATHEEA,

         Plaintiff,

 vs.

 FLORIDA DEPARTMENT OF MOTOR
 VEHICLE, CITI BANK N.A., CITI GROUP
 ACCOUNT OFFICIALS, ANDREA BECKSORB,
 ANA CASTILLO, and SHEENA MAYMI,

       Defendants.
 _____________________________________________/
                 ORDER DENYING MOTION FOR LEAVE TO PROCEED
                    IN FORMA PAUPERIS AND DISMISSING CASE
          THIS MATTER is before me on Plaintiff’s Motion for Leave to Proceed In Forma
 Pauperis (“Motion”) (ECF No. 3). I have reviewed the Motion, the Complaint, Plaintiff’s
 other filings,1 and the relevant legal authorities. For the reasons set forth herein, Plaintiff’s
 Motion is denied and the case is dismissed.

                                          I. BACKGROUND
          A liberal reading of the Complaint (ECF No. 1) suggests that Plaintiff is seeking a
 court order requiring Defendant Florida Department of Motor Vehicle (“the DMV”) to
 “give [Plaintiff] a print-out of [his] Florida state I.D.,” so that Plaintiff can access certain
 bank accounts maintained by Defendants Citi Bank N.A. and Citi Group Account Officials,
 which purportedly contain “mega funds” of several billion dollars belonging to Plaintiff.
 Compl., ECF No. 1, at pp. 1–2. Plaintiff says that he accidentally destroyed his original state
 ID in the washing machine. Id. at p. 1. Plaintiff further alleges that the DMV has provided
 another copy of his ID to an “identification thief operation,” and that when Plaintiff tried to
 put a stop to this activity he was falsely arrested for trespass. Id. at pp. 2–3.



 1
  Plaintiff has filed two Amended Complaints (ECF Nos. 5, 6). Those filings, which add new Defendants and
 expand on the claims put forward in Plaintiff’s initial Complaint, do not alter the Court’s analysis here.


                                                     1
Case 1:18-cv-23386-MGC Document 8 Entered on FLSD Docket 10/23/2018 Page 2 of 3



                                    II. LEGAL STANDARD
        A court shall dismiss a case filed in forma pauperis “at any time if the court determines
 that . . . the action . . . is frivolous . . . [or] fails to state a claim on which relief may be
 granted.” 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A pleading that states a claim for relief must
 contain “a short and plain statement of the grounds for the court’s jurisdiction,” as well as
 “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
 R. Civ. P. 8(a)(1), (2). The facts pleaded in a complaint must also “state a claim to relief that
 is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.
 v. Twombly, 550 U.S. 544, 570 (2007)).
        “Pro se pleadings are held to a less stringent standard than pleadings drafted by
 attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d
 1262, 1263 (11th Cir. 1998). However, the leniency shown to pro se litigants “does not give a
 court license to serve as de facto counsel for a party . . . or to rewrite an otherwise deficient
 pleading in order to sustain an action.” GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359,
 1369 (11th Cir. 1998), overruled on other grounds, as recognized in Randall v. Scott, 610 F.3d 701,
 709 (11th Cir. 2010). “While the pleadings of pro se litigants are ‘liberally construed,’ . . .
 they must still comply with procedural rules governing the proper form of pleadings.”
 Hopkins v. Saint Lucie Cty. Sch. Bd., 399 F. App’x 563, 565 (11th Cir. 2010).

                                        III. DISCUSSION
        Plaintiff’s Complaint does not “state a claim to relief that is plausible on its face.”
 Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Liberally construed, the
 Complaint alleges that Defendants have conspired to “steal [and] embezzle . . . huge mega
 funds” that Plaintiff earned from a “Publishers Clearing House Contest.” Compl., ECF No.
 1, at pp. 2–3. According to Plaintiff—who seeks to proceed in forma pauperis in this matter—
 the funds at issue equal “nine (9) billion dollars.” Id. at p. 2. Plaintiff further contends that
 Defendants have handed over his state I.D. to a “huge identification thief operation,” and
 that when Plaintiff sought to confront Defendants about these alleged activities he was
 “arrested on a false charge of trespass.” Id. at p. 3.
        Even accounting for his pro se status, Plaintiff’s claim that he has been victimized in
 the above manner by a “di[e]-hard corrupt component” amongst the Defendants is not set



                                                  2
Case 1:18-cv-23386-MGC Document 8 Entered on FLSD Docket 10/23/2018 Page 3 of 3



 forth in a “short and plain statement,” Fed. R. Civ. P. 8(a)(2), and it is not plausible on its
 face. See Iqbal, 556 U.S. at 678. Nor has Plaintiff provided “a short and plain statement of
 the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1). As such, the instant action
 is “frivolous . . . [and] fails to state a claim on which relief may be granted,” and it must
 therefore be dismissed. 28 U.S.C. § 1915(e)(2)(B)(i), (ii).

                                      IV. CONCLUSION
         For the reasons above, Plaintiff’s Motion for Leave to Proceed In Forma Pauperis
 (ECF No. 3) is DENIED. Plaintiff’s Complaint (ECF No. 1) is DISMISSED without
 prejudice. All pending motions, if any, are DENIED as moot. The Clerk of Court shall
 CLOSE this matter.
         DONE and ORDERED in Chambers, Miami, Florida, this 23rd day of October
 2018.




 Copies furnished to:
 Master GJG Atheea, pro se




                                                 3
